EXHIBIT 10.15  Employment Agreement

 

 

   Compass Minerals Group, Inc.       8300 College Boulevard       Overland
Park, Kansas 66210        March 12, 2002    

 

Mr. Michael E. Ducey

26 Victorian Gate Way

Columbus, Ohio 43215

 

             Re:       Employment Terms

 

Dear Mike:

 

                         This Letter Agreement confirms the understanding
reached between you and Compass Minerals Group, Inc. (the “Company”) regarding
the terms of your employment with the Company.

 

                         1.         Your employment will commence as of April 1,
2002 (the “Effective Date”).

 

                         2.         You will serve as Chief Executive Officer of
the Company, reporting to the Company’s Board of Directors (the “Board”).  In
addition, you will be nominated for a seat on the Board.  You will devote your
best efforts and full business time to the Company.

 

                         3.         You will be based in the Company’s Overland
Park, Kansas offices and in connection with your employment by the Company you
will be required to maintain your primary residence in the Kansas City
metropolitan area. 

 

                         4.         You will be paid a base salary at the rate
of $350,000 per year, which will be payable in accordance with the Company’s
customary payroll practices.

 

                         5.         You will be eligible to receive a signing
bonus in an amount equal to 33% of the amount of base salary paid to you during
calendar year 2002.  The signing bonus will be payable to you as of the date
2002 bonuses are eligible to be paid under the Company’s annual incentive
compensation program (as described in paragraph 6), subject to your continued
employment by the Company through such date. 

 

                         6.         You will be eligible to receive a bonus
pursuant to an annual incentive compensation program to be established by the
Board.  Pursuant to the annual incentive compensation program, each calendar
year (including without limitation 2002) you will be eligible to receive a bonus
in an amount equal to 66% of the amount of base salary paid to you during such
calendar year if the Company’s EBITDA or other financial metrics established
under the annual incentive program (the “Financial Metrics”) with respect to
such year equal 100% of the Financial Metrics target for such year.  In the
event that the Financial Metrics exceed 100% of the Financial Metrics target for
any calendar year, you will receive an additional bonus payment in an amount
equal to the product of (1) the number of whole percentage points by which the
Financial Metrics exceed 100% of the Financial Metrics target and (2) the amount
equal to 2% of base salary paid to you during such calendar year; provided that
in no event will such additional bonus payment exceed 30% of the base salary
paid to you during such calendar year.  The amount of any bonus payable to you
pursuant to the annual incentive compensation program with respect to calendar
year 2002 will be offset by the amount of the signing bonus you receive in
accordance with paragraph 5.  Payment of any bonus described in this paragraph 6
will be subject to your continued employment by the Company through the date the
bonus is paid pursuant to the annual incentive compensation program. 

 

     

 

--------------------------------------------------------------------------------

 

                         7.         As of the Effective Date, you will be
granted an option to purchase 75,565 shares of Salt Holdings Corporation common
stock pursuant to the Salt Holdings Corporation 2001 Stock Option Plan.

 

                         8.         As of the Effective Date, you will purchase
shares of Salt Holdings Corporation common stock and preferred stock with an
aggregate value of $1,000,000.   In order to help  facilitate your investment,
as of the Effective Date the Company will loan you $500,000 on similar terms as
those the Company has provided to other senior executives of the Company and its
affiliates with an interest rate equal to the prime rate.  As a condition to
receiving the option grant and investment opportunity, you will be required to
become a party to the Company’s Investor Rights Agreement as entered into by
other senior executives of the Company.

 

                         9.         You will be eligible to participate in all
Company employee benefits plans and programs and to receive any other fringe
benefits made available to senior executives of the Company.

 

                         10.        You will be required to enter into a
Non-Competition, Non-Solicitation and Confidentiality Agreement in the form
provided by the Company .

 

                         11.        If at any time your employment is terminated
by the Company without “Cause” or you resign for “Good Reason” (each of which as
defined in your Non-Qualified Stock Option Agreement), the Company will continue
to pay you your base salary in accordance with the Company’s customary payroll
practices until the earliest of (1) the first anniversary of your termination
date, (2) the date that you accept employment with any person or entity other
than the Company or (3) the date you violate the terms of this Letter Agreement
or the Non-Competition, Non-Solicitation and Confidentiality Agreement.  If your
employment is terminated for any other reason, you will not be entitled to any
severance payments.  In order to effectuate this paragraph 11, you agree that,
following any termination of employment without “Cause” or for “Good Reason,”
you will provide the Company with prompt notice of your acceptance of employment
with any other person or entity.

 

                         Please indicate your acceptance of the terms and
provisions of this Letter Agreement by signing both copies of this Letter
Agreement and returning one copy to me.  The other copy is for your files.  By
signing below, you acknowledge and agree that you have carefully read this
Letter Agreement in its entirety; fully understand and agree to its terms and
provisions; and intend and agree that it be final and legally binding on you and
the Company.  This Letter Agreement shall be governed and construed under the
internal laws of the State of New York and may be executed in several
counterparts. 

 

 

 

      Very truly yours,                       /s/ Josh Harris      

--------------------------------------------------------------------------------

Josh Harris Agreed and Accepted:     Director, Compass Minerals Group, Inc.

        /s/ Michael E. Ducey      

--------------------------------------------------------------------------------

Michael E. Ducey            


 

 

 

     

 

--------------------------------------------------------------------------------